Title: To James Madison from George W. Erving, 10 December 1807
From: Erving, George W.
To: Madison, James



Dear Sir
Madrid Decr. 10. 1807

My last unofficial letter was dated from the Escurial Novr. 3., and contained a detail of all the interesting transactions Relating to the arrest of the Prince of Asturias, & those persons implicated with him in a supposed conspiracy against his father: since the release of the prince Some others have been imprisoned; & the dukes of Infantado and San Carlos, & the Chanoine of Toledo still remain confined; but very little progress seems to have been made in devellopping the crimes of these persons; tho absolutely nothing is publickly known, except that the counsellors &c employed by his Majesty for that purpose, have been constantly pursuing their investigations: As the court for the justification of its own proceeding against the prince of Asturias woud naturally hasten to make public the first Evidence which it shoud Encounter of the guilt of his accomplices, and as the Enquiry has continued so long without producing such Evidence, it is necessarily inferred that no guilt Exists: from all which I have been able to collect I conclude, that there was in fact a plan in Agitation to destroy the influence of the prince of peace, & of the queen, to which the  and had finally declared to him that the King was very unpopular, principally because he was an Italian by birth; that it was necessary therefore to put in his place a prince or princess born in Spain; the prince of Asturias was unfit, the other children were too young, and nobody so proper as the daughter of the deceased Don Louis; (the Kings brother)  This daughter is princess of peace: Don Diego & the Colonel were both sent for to the Escurial, seperately Examined, & then confronted: Dn. Diego of course denied Every thing, but the Colonel obstinately persisted in all that he before told to the duke: nevertheless Dn. Diego remains at large & the Colonel has received an order to go with his regiment & garrison a small town in Galicia.
You will perceive that in my note to Mr. Cevallos of the 2d. instant, a copy of which is inclosed with the accompanying official dispatch, I have adverted to the interruption of our commerce & of publick Expeditions through the Mobile: As such a fair occasion offerred for me on this subject, I thought that I might do so upon the authority of what is contained in your dispatch to General Armstrong & Mr. Bowdoin of July 15 respecting it; tho it appeared to me that you woud not approve of my making a Special representation, (which Mr. B. & Genl A Seemed rather to desire) for I concluded that as you had not instructed me to do so, you had preferred to negotiate the matter thro’ the Spanish chargé d’affaires at Washington: and I considered further that a special representation unless of the strongest character, accompanied by documents, & made by the express command of the president, woud not probably produce a due effect.
I find it impossible to ascertain Exactly what is the amount of the french troops which have Entered by way of Bayonne (for the Statement which has been published is not Entirely to be depended on).  I judge that it may be about 40.000 men: It is beleived that another army of 80.000 will Enter by way of Catalonia, the professed object of which is to besiege Gibraltar: but it is hardly to be beleived that the Emperor seriously intends to waste any part of his force upon such an Expedition; one in which there are so many probabilities of his being obliged for the first time, to retreat with total disappointment; one in which at best no advantage is to be obtained Equivalent to the Sacrifices indispensably to be made: and if the possession of Gibraltar be a really solid  within no very distant period: it is to be hoped that this alarm may produce its correspondent Effects in the relations between Spain & the United States.  I have endeavoured to draw something from Mr. De Beauharnois upon the subject but he is Excessively Reserved: if I were to form any judgment grounded upon what he does permit himself to say, I shoud conclude that he was fully instructed on Every point relating to matters in question, but that this was not deemed to be a seasonable moment for arranging them: I however rather infer that he is but very partially informed, if at all; not instructed to do any thing, & that Mr. De Beauharnais’ idea as to the moment, is purely his own, intended to conceal these facts & to save him from the necessity of his talking upon Subjects which he does not understand; tho he seems (and not very darkly) to intimate that he has referrence to the actual State of this government; as tho a change might be Expected which woud place it in a more favorable Situation for making negotiations: he may be right in this idea, but in no state of things which can now be contemplated is it to be expected that a satisfactory settlement can be made but thro the medium of France; a fortiori not after the change which he refers to; and in many other views this seems to be the moment precisely the most favorable  With sentiments of sincere Respect & Regard Dear Sir Your very obliged & obt. St.

George W Erving

